68836 is untimely. Having considered the motions and the arguments of
                the parties, we dismiss Docket No. 68836. The notice of appeal was
                untimely filed, over 30 days after service of written notice of entry of the
                district court's order. See NRAP 26(c) (allowing 3 additional days unless
                the party being served is a registered user of the electronic filing system).
                We deny the motion to dismiss Docket No. 68883, as the notice of appeal
                was timely filed.
                            Because they arise from the same district court case, and in
                the interests of judicial efficiency, we grant the motion to consolidate
                Docket No. 68444 and Docket No. 68883 for all appellate purposes.
                Appellant's opening brief and appendix shall be due January 28, 2016.
                Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).
                            Having considered the motion, opposition, and reply, we grant
                appellant's motion for an extension of time to file the certificate of no
                transcript request in Docket No. 68883. The clerk of this court shall
                detach the certificate attached as Exhibit 2 to the motion and file it
                separately in this appeal.
                            It is so ORDERED.


                                             6-Jai&
                                        Saitta


                                                                                       J.
                Gibbori.s                                  Pickering


                cc:   Hon. Ronald J. Israel, District Judge
                      Benjamin B. Childs
                      Lagomarsino Law
                      Peters and Associates, LLP
                      Eighth District Court Clerk
SUPREME COURT
       OF
     NEVADA


OM 1947A    e                                         2